DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 11/6/2020 with respect to the interpretation of the claims under 112(f) and rejection under 112(b) have been fully considered and are persuasive. The amendments to the claims have obviated the rejection under 112(b).
In regard to the rejection of claims 1 and 3 under 35 U.S.C. 103(a), the applicant asserts that Yoshida fails to disclose the newly amended limitation requiring that the look ahead encoder outputs video frames in the same format as the primary encoder. The applicant asserts that the enhancement layer of operates on differential data, and that a decoder requires both the base layer and the enhancement layer to reconstruct the stream (Remarks pg. 4). The examiner does not dispute the operation of Yoshida presented by the applicant, however, the examiner is not persuaded that this amounts to a difference in ‘format’. Rather Yoshida discloses that both the enhancement layer and the base layer encode data according to a known compression format such as MPEG-2, and thus the output of both encoders is in the same format i.e. MPEG-2 (Yoshida par. 79). 
The applicant further asserts that Yoshida fails to disclose outputting a complexity value to model a nee parameter used to control the primary encoder (Remarks pg. 5). The applicant specifically asserts that the base layer encoder of Yoshida does not provide such an output to the enhancement layer encoder. The examiner disagrees. As noted in the updated rejection below, the rate control portion 106 and code amount prediction portion 107 are considered to be part of the look-ahead encoder of the amended claims, and provide a predicted code amount, or need parameter value, which 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/4/2018 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “bit rate module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “mapping”, “that provides” and “that calculates” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

The bit rate module is described as a function that provides a bit-rate for a given value of complexity, and is determined according to a mathematical formula which may be derived empirically from viewer data as described in par. 20.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite that the look-ahead encoder outputs video content of a fixed bitrate. The examiner unable to find support for the newly amended limitation of a ‘fixed bitrate’ in the applicant’s specification. The most relevant disclosure of the applicant’s specification is paragraphs 16-21 which discloses encoding at a ‘predetermined’ bitrate. However there is no indication that this predetermined rate is a ‘fixed’ bitrate. The examiner notes par. 3 of the applicant’s specification that describes variable bitrate (VBR) and constant bitrate (CBR) encoding, however the VBR and CBR techniques are discussed only in relation to the state of the prior art. For the purposes of examination the look ahead encoder will be interpreted as outputting video at a ‘predetermined’ bitrate as described in the applicant’s specification. 
Claims 3 and 4 depend from claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (2011/0002383).
In regard to claim 1 discloses a dual pass encoding system (Yoshida Fig. 1) including:
a primary encoder having an enhancement layer encoder portion receiving raw video frames from the system input and providing a compressed video output (Yoshida Fig. 1 and par. 78-79 note separation portion 102 and enhancement layer coding portion 103 as the ‘primary’ encoder, further note par. 82  raw image frames are provided to the separation portion 102);
a look-ahead encoder having a base layer encoder portion and receiving the raw video frames provided to the input of the primary encoder, the look-ahead encoder outputting frames of video in the same format as that output by the primary encoder (Yoshida Figs 1-2 and pars 78-81 base layer coding portion 101, code amount prediction portion 107, rate control portion 106 and buffer 104 as the ‘look ahead’ encoder, also note par. 82 base layer coding portion receives raw image frames, further note par. 79 base layer and enhancement layer portions use the same image coding format i.e. MPEG-2); where
the look-ahead encoder outputs video of a fixed (predetermined) bitrate and outputs a complexity value used by the dual pass encoder system to a model a need parameter, the need parameter input to the primary encoder and used by the primary encoder to control a varying bitrate of the video output by the primary encoder (Yoshida Fig. 1 and par 87 note base layer encoder 101 encodes at a target code amount provided by the code amount prediction portion 107, further note par. 87, target code amount Rt is a fixed transmission rate, also note  pars 87-88 the code amount prediction portion 107 determines a predictive code amount (need parameter), and provides the 
In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Yoshida further discloses that the need parameter is a target bit (Yoshida pars 85-89 note determining the predictive code amount required to maintain constant quality, note the predictive code amount may be greater or less than the target code amount Rt for the base layer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of view of Schwartz (20130156098).
In regard to claim 4 refer to the statements made in the rejection of claim 1 above, Yoshida discloses that look-ahead base layer encoder further includes and a bit-rate module that calculates the bit-rate from complexity values and provides the need parameter as a target bit-rate to the primary encoder (Yoshida pars. 87 note rate control portion 106 receives the quantization parameter and 
It is noted that Yoshida does not disclose details of delay buffers and complexity queue buffers. However, Schwartz discloses a look-ahead encoder with a complexity determination module that includes:
a delay buffer providing the raw video frames to the encoder input (Schwartz Fig. 1 and par. 22 note delay unit);
a complexity queue buffer receives the complexity values from a complexity calculation module and provides the complexity values to a bit-rate module (Schwartz Fig. 2 and pars. 30-31 note sliding window look-ahead buffer 40, receiving complexity values from the calculations performed in step 28 of Fig. 2, also note Fig. 3 and par. 32 complexity values in the sliding window buffer are used in step 50 to determine bit-allocation). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of including a delay buffer and complexity queue buffer as taught by Schwartz in the look-ahead encoder of Yoshida in order to maintain uniform video quality across a GOP as suggested by Schwartz (Schwartz Fig. 3 and par. 32 note sliding window of data is used to determine average complexity values to maintain uniform quality).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/